department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil code contact person identification_number contact number employer_identification_number form required to be filed n a tax years n a dear this is our final_determination that your request for a group ruling for your subordinates under the provisions of revproc_80_27 has been denied recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final each of your subordinates may however file for tax-exempt status on its own by filing form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code or form_1024 application_for recognition of exemption under sec_501 and paying the appropriate user_fee we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice further action if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend c d n p q r t j dear e issue based on the information provided sit in the interest of sound tax_administration to approve your request for a group ruling no for the reasons described below we have considered your request for a group ruling for your subordinates pursuant to the provisions of revproc_80_27 1980_1_cb_677 we have concluded that you do not qualify for a group ruling under sec_501 of the internal_revenue_code code this letter supersedes our letter dated date which proposed to deny your group ruling_request the basis for our conclusion is set forth below you are a national central organization sorority of registered professional nurses and nursing letter cg catalog number 47630w facts students you have graduate chapters and undergraduate chapters chapters are grouped into five regions each chapter and each region is separately organized chapters and regions subordinate units are affiliated to you you were incorporated under the laws of c your articles of incorporation since amended state that you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code you received recognition as tax-exempt under sec_501 and as a non-private foundation described in sec_509 the facts presented here are from your group ruling_request your affiliation process between subordinates and the central organization was described in article xi of your bylaws and in section four of your operations manual article xl - chapters of your bylaws indicate the following e e e you are composed of graduate and undergraduate chapters aggroup of nine or more persons pursuing nursing in an accredited program for the preparation of registered nurses is eligible to form an undergraduate chapter agroup of twelve or more registered professionals nurses is eligible to petition for a chapter chapters must submit their bylaws to the chairman of the national bylaws committee for approval every two years on the odd year or whenever changes are made section four of your operations manual describes the policies and functions of a subordinate unit describes the criteria to become a subordinate unit which is the same as the criteria described in your bylaws above and describes the process by which a subordinate unit is chartered which mainly consists of a formal request to organize followed by the submission of sample bylaws fundraising and service project your subordinate units follow your guidelines and that like you they would serve as service organizations for disease prevention and health promotion for encouraging young people to broaden their skills base particularly in nursing science your bylaws state that your objects are e e to promote a higher educational background for the nursing profession by correlating all branches of the profession to bring a closer and more friendly feeling among all of its members in an effort to elevate the general plane of nursing to promote a closer relationship among members of the nursing profession to stimulate a greater intellectual attainment and higher standards in the nursing profession to establish affiliated chapters pledge clubs interest clubs auxiliaries and other affiliated organizations to be determined from time to time by its bylaws in any one or more of the states cities colleges or campuses throughout the united_states and the world under such terms and conditions as may be prescribed by its bylaws proper charters certificates or other documents evidencing its affiliation you letter cg catalog number 47630w your operations manual describes the following programs disease prevention and health promotion consisting of health screenings aimed to identify health problems a list of health care referrals is used during screenings health education programs aimed to address health problems on high risk groups vulnerable populations and under-served populations education and scholarship aimed to provide financial assistance to nursing students leadership development programs aimed to assist the membership in development of effective leadership skills recruitment and retention programs aimed to promote interest in nursing careers programs for the elderly aimed to serve senior citizens programs for boys and girls aimed to offer the youth experiences with health care research_and_development aimed to assist in grant writing love and caring programs aimed to serve the membership when members are ill experiencing difficulty or limited in some way activities include but not limited to phone calls visitation transporting and special assistance the purposes typically stated in the bylaws of a subordinate unit are to encourage the pursuit of continuing education among members of the nursing profession to have a continuous recruitment program for nursing and the health professions to stimulate a close and friendly relationship among the members to develop working relationships with other professional groups for the improvement and delivery of health care services to constantly identify a corps of nursing leaders who will function as agents of social change on the national regional and local level your operations manual includes a legislative health social policy it evaluates and monitors national legislative economic and other policy and professional issues impacting health care it maintains a network to disseminate information to members timely and prepares position papers with recommendations for action subordinates’ bylaws describe a legislative health social policy committee as follows evaluates issues facing nursing an health care with a focus on areas that the subordinates can and should be addressing evaluates local and state legislative matters that impact on health issues of concern to nursing and nurses advises of possible directions to be taken by the subordinates to address issues that have been evaluated prepares appropriate position papers when we asked for a description of the legislative activities conducted by central and subordinate units you indicated you had no legislative activities and you changed the name of the legislative committee to health advocacy and social policy committee letter cg catalog number 47630w your subordinate units would be subject_to your genera supervision or control when we asked you to describe the control and supervision you had over your subordinate units you indicated it was described in your bylaws your bylaws indicated that subordinate units would have knowledge and would comply fully with all provisions of your bylaws and that violations may result in the imposition of penalties including withdrawal of chapter privileges suspension and revocation of chapter charter the purposes and activities of each subordinate unit including the sources of receipts and the nature of expenditures would be similar to yours when we asked you to describe the process you use to determine whether a subordinate unit is organized and operated exclusively for c purposes you implemented a c unit compliance policy for inclusion in group exemption whereby you wouid review the activities of a subordinate unit to determine whether to include it into the group none of your subordinate units received an individual exemption_letter from the internal list of the names mailing addresses and employer revenue service you would provide a identification numbers as subordinate units requests were submitted for inclusion under the group until a subordinate unit satisfied your requirements it would not qualify under the group we asked you to submit a list of all the subordinate units that would be included in the group exemption and we requested specific information about them initially we agreed that you would provide information for a representative sample of fifteen subordinate units for each we asked you to provide employer_identification_number ein conformed copies of organizing documents income statements for the last three years and detailed description of their activities you provided information for fifteen subordinates of which you later excluded fourteen information provided for these fifteen subordinate units revealed that most of them were already individually exempt under sec_501 of the code one was automatically revoked for failure_to_file forms for three consecutive years as required_by_law some failed to meet the organizational_test and some conducted social activities such as annual barbeque bus outings christmas brunch networking casino trips retreats etc subsequently you revised your list to include the following six subordinate units e d d was originally organized in as an unincorporated association it was organized as a membership_organization required to pay dues however d’s projected budgets d incorporated in showed all of its revenues from contributions from the public d’s activities included fellowship chew and chat activities appreciation day barbeque for all the family and friends and attendance to luncheons e n n was originally organized in and incorporated in n’s articles of incorporation do not meet the organizational_test for exemption under sec_501 of the code you did not provide a description of n’s activities description of n’s projected budgets shows that n’s revenues come from contributions from the letter cg catalog number 47630w public n did not file forms for three consecutive years p p was originally organized in as an unincorporated association it was organized as a membership_organization required to pay dues however p’s projected budgets showed all of its revenues from contributions from the public p has a social amenities committee as well as a legislative health social policy committee p incorporated in you did not provide a description of p’s activities nor a copy of its articles of incorporation q q was originally organized in as an unincorporated association it was organized as a membership_organization required to pay dues q incorporated in you did not provide a description of q’s activities nor a copy of its articles of incorporation r r’s bylaws shows that r may have been originally formed in and describes a membership_organization funded by dues however their projected budgets show r's revenues come from contributions from the public r incorporated in r’s articles of incorporation do not meet the organizational_test for exemption under sec_501 of the code you did not provide a description of r’s activities ei t is one of your regions t’s bylaws show that t was originally formed in as an unincorporated association t’s organizing document does not meet the organizational_test for exemption under sec_501 c of the code t did not file forms for three consecutive years almost all of the six subordinates included in your list were originally organized as unincorporated associations and recently incorporated such as d p q r and n you failed to provide copies of organizing documents for p and q you failed to provide a description of activities for n p q and r organizing documents for r n and t did not meet the organizational_test for exemption under sec_501 of the code law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which are attempting to influence legislation sec_6033 of the code automatically revokes the tax-exempt status of any organization letter cg catalog number 47630w described in sec_6033 that fails to file a required annual return for three consecutive years or any organization described in sec_6033 that fails to file an annual return or notice for three consecutive years revocation under sec_6033 is effective on and after the date set by the secretary for the filing of the third annual return or notice sec_6033 of the code provides that any organization that has had its tax-exempt status automatically revoked under sec_6033 must apply with the irs in order to obtain reinstatement of its tax-exempt status regardless of whether the organization was originally required to apply for recognition of its tax exemption sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations provide that an organization is organized exclusively for one or more c exempt purposes only if its articles of organization limits the purposes of such organizations to one or more exempt purposes does not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes and permanently dedicates the organization’s assets to c purposes on dissolution e e sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be irrevocably dedicated to exempt purposes an organization's assets is considered irrevocably dedicated to an exempt_purpose if upon dissolution such assets will by reason of a provision in the organization's organizing instrument or by operation of law be distributed for one or more exempt purposes if a named beneficiary is to be the distributee of an organization's assets it must be one that would qualify and would be exempt within the meaning of sec_501 of the code at the time the dissolution takes place since the named beneficiary at the time of dissolution may not be qualified may not be in existence or may be unwilling or unable to accept the assets of the dissolving organization a provision should be made for distribution of the assets for one or more exempt_purpose in the event of any such contingency sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations defines charitable and educational_purposes as follows charitable defined the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in letter cg catalog number 47630w sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency the fact that an organization which is organized and operated for the relief of indigent persons may receive voluntary contributions from the persons intended to be relieved will not necessarily prevent such organization from being exempt as an organization organized and operated exclusively for charitable purposes the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues with the intention of molding public opinion or creating public sentiment to an acceptance of its views does not preclude such organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of this section educational defined-- i in general the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose this procedure requires that a central organization provides the following revproc_80_27 1980_1_cb_677 sets forth procedures under which recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code may be obtained on a group basis for subordinate organizations affiliated with and under the general supervision or control of a central organization this procedure relieves each of the subordinate organizations covered by a group_exemption_letter from filing its own application_for recognition of exemption information regarding its subordinate organizations a information verifying the existence of the relationships required by sec_4 b a sample copy of a uniform governing instrument charter trust_indenture articles of association etc adopted by the subordinates or in the absence of a uniform governing instrument copies of representative instruments c a detailed description of the purposes and activities of the subordinates including the sources of receipts and the nature of expenditures d an affirmation that to the best of the officer's knowledge the purposes and activities of the subordinates are as set forth in b and c above e a statement letter cg catalog number 47630w that each subordinate to be included in the group_exemption_letter has furnished written authorization to the central organization as described in sec_4 f a list of subordinates to be included in the group_exemption_letter to which the service has issued an outstanding ruling or determination_letter relating to exemption revproc_2013_9 i r b sect and requires an applicant to submit sufficient information during the application process for the irs to conclude that the organization is in compliance with requirements of section of the code under which exemption is claimed before it issues a ruling the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the irs that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the irs will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 307_f2d_357 5th cir the court_of_appeals held that a gift to a fund to acquire and maintain a chapter house for a fraternity did not qualify for exemption as a charitable and educational_organization within the meaning of sec_501 of the code the court reasoned that while this activity furthered educational_purposes it also furthered social purposes and thus the organization did not operate exclusively for sec_501 purposes and did not qualify for exemption under sec_501 in 71_tc_920 the court held that was no legitimate legal or constitutional basis for the petitioner to refuse the respondent’s inquiries with respect to its activities operations and purposes in 74_tc_396 the court stated that the church failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its purpose to further the doctrine_of ethical egoism as the church operated for social and political purposes to more than an insubstantial degree it fails to qualify for exemption under sec_501 of the code the court stated that an organization will not qualify for exemption if a non-exempt activity is more than an insubstantial part of its overall activities or if an activity has more than an insubstantial non-exempt purpose the court explained that clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose if a substantial secondary purpose is not an exempt one qualification under sec_501 will be denied analysis based on the information you submitted and for the reasons explained below it is not in the letter cg catalog number 47630w interest of sound tax_administration to approve your request for a group ruling because you have failed to clearly establish qualification for exemption under sec_501 of the code for your subordinate units as required in revproc_2013_9 you failed to show subordinate units meet the operational_test for exemption under sec_501 of the code and failed to show the operation of the subordinate units would not result in more than insubstantial furtherance of social and recreational purposes the information you submitted did not clearly delineate the activities performed by subordinate units you did not clearly state the extent to which subordinate units conduct social activities you currently have over one hundred subordinate units from the original list of fifteen subordinate units you proposed to include in the group exemption some were already individually exempt some conducted activities such as networking retreats trips brunches teas memorial services in memory of past members founders day celebration etc one was automatically revoked for failure_to_file three consecutive returns upon our questioning regarding the above referenced issues you excluded thirteen of your initially proposed list of fifteen and revised your list to include only six subordinate units to the group exemption from the description of specific activities you provided for each of these six subordinate units it was unclear whether subordinate units operated exclusively for one or more tax exempt purposes as required by sec_501 of the code and sec_1_501_c_3_-1 of the regulations it was unclear whether activities conducted by subordinate which furthered social or recreational purposes represented less than insubstantial part of their total activities you failed to establish that the general supervision or control you exert over subordinate units enables you to determine whether your proposed subordinate units comply with the section of the code under which you requested group exemption you first proposed to include fifteen subordinate units in the group exemption upon our questioning regarding issues presented within those fifteen subordinate units some were already exempt some did not meet the organizational_test one was automatically revoked due to failure_to_file three consecutive returns you excluded thirteen subsequently you revised your list of subordinate units to be included in the group exemption your final list included only six subordinate units n d p q r and t you did not include others because they did not request to be included or they did not meet exemption requirements of the six subordinate units three n r and t failed to meet the organizational_test of exemption under sec_501 for q you failed to provide a copy of its organizing document the description of specific activities conducted by subordinates were insufficient to determine whether activities conducted by subordinates which further social purposes were less than insubstantial compared to their total activities n did not file a required annual return form_990 for three consecutive years since therefore n is automatically revoked under sec_6033 of the code sec_6033 requires n reinstatement to receive recognition of exemption as a result n is currently unable to join a group exemption as a central organization despite the affiliation process you had and the general control or supervision you had over your subordinates with the newly implemented unit compliance policy for inclusion in group exemption you failed to identify that n did not file three consecutive returns and that as a result it was not eligible to be included in the group you failed to determine that three n r and t did not meet the organizational_test for exemption under catalog number 47630w letter cg to apply for sec_501 of the code you failed to determine that activities conducted by your subordinated units as reported to you were insufficient to determine that social activities were insubstantial compared to the total activities conducted by subordinate units given that you currently have over one hundred graduate undergraduate and regional chapters you failed to demonstrate that you would efficiently conduct your function of adding and excluding subordinates to and from the group exemption accordingly you failed to satisfy revproc_80_27 to have a general control and supervision over your subordinate units operational and organizational_test organizations described in sec_501 of the code must be organized and operated exclusively for one or more exempt purposes specified in the regulations which include charitable or educational_purposes see sec_1_501_c_3_-1 of the regulations to be operated exclusively for one or more exempt purposes an organization must engage primarily in activities that accomplish one or more exempt purposes however if more than an insubstantial part of the organization's activities is not in furtherance of an exempt_purpose it is not engaged primarily in activities that accomplish an exempt_purpose see sec_1 c - c of the regulations the information provided for your initial list of fifteen subordinate units to be included in the group exemption indicated that some did not meet the organizational_test for exemption under sec_501 of the code and some conducted activities which furthered social purposes such as networking retreats trips holiday brunches etc subordinate units you proposed to include in the group exemption you did not provide a copy of the articles of incorporation for q three n r t failed the organizational_test for exemption under sec_501 of the code d conducted activities such as fellowship chew and chat’ activities appreciation day barbeque for all the family and friends and attendance to luncheons from the final revised list of six you failed to establish that your subordinate units met organizational requirements for exemption under sec_501 of the code because one q did not submit a copy of their articles of incorporation and three n r t did not meet the organizational_test for exemption you failed to establish that subordinate units met operational requirements for exemption under sec_501 of the code because you failed to provide detailed information regarding activities conducted by subordinates to demonstrate that they did not devote more than an insubstantial percentage of their time to non-exempt purposes ‘more than insubstantial non-exempt purpose although an organization may carry on activities that further one or more tax-exempt purposes it will not be treated as operated exclusively for an exempt_purpose if charitable purpose that is substantial in nature better business bureau of washington d c inc furthermore amore than an insubstantial social purpose will defeat exemption under sec_501 first libertarian church v commissioner of internal revenue it has a single non- your subordinate units are similar to better business bureau v united_states in that your letter cg catalog number 47630w subordinate units conduct activities that further non-exempt purposes likewise first libertarian church v commissioner of internal revenue describes an organization where subordinates conducted legislative activities similarly your subordinates engaged in more than insubstantial non-exempt purposes by conducting social activities such as fellowship chew and chat activities appreciation day barbeque for all the family and friends and attend luncheons bylaws of your subordinates indicated they had a social amenities committee as well as a legislative health social policy committee your subordinate units are similar to the organization described in phinney v dougherty in which the court found that although a tax exempt_purpose existed the organization also furthered social purposes and therefore did not qualify for exemption under sec_501 in first libertarian church v commissioner the court explained that clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose if a substantial secondary purpose is not an exempt one qualification under sec_501 is denied you failed to establish that your subordinate units were organized and operated exclusively to promote purposes contemplated under sec_501 you failed to establish that your subordinate units conducted activities which furthered social purposes were insubstantial compared to their total activities taxpayer’s position you qualify for group exemption status you have complied with c requirements since the date you were granted exemption and your chapters have complied with your programs you have exerted zero tolerance compliance and enforcement with your programs substantially_all of your chapters are newly incorporated within the last year service response to taxpayer’s position you failed to demonstrate that you qualify for group exemption status pursuant revproc_80_27 and failed to demonstrate that your chapters did not engage in more that insubstantial non-exempt purposes as required by sec_501 of the code you currently have over one hundred subordinate units and you were free to select and document the of such sample operational and organizational structure for a representative sample of fifteen of fifteen you excluded thirteen upon our questioning regarding issues they presented such as being already exempt failing the organizational_test being automatically revoked and conducting activities that furthered social purposes annual national black nurses day celebration nurses week celebration founder's day retreats casino trips etc from over one hundred subordinate units you ultimately proposed only six to be included in the group exemption because the rest did not request to be part of the group or did not meet exemption requirements from the proposed six three did not meet organizational requirements for exemption under sec_501 of the code you did not provide copies of articles of incorporation for one you did not provide sufficient information regarding activities conducted by your subordinate units to determine that activities they conduct which further social purposes were less than insubstantial you failed to establish your subordinate units met the requirements for the section of the code under which you requested group exemption you failed to identify that one did not file forms since and that as a result it was not eligible to be included in a group exemption you did not meet the requirements set forth in rev_proc letter cg catalog number 47630w for group exemption because you did not provide sufficient information to establish that your subordinate units qualify for exemption under sec_501 of the code despite the general control and supervision you exert over your subordinates you demonstrated that you were inefficient when proposing to add exclude subordinate units to from the group since you added subordinate units for which you did not have adequate information to determine whether they met organizational and operational requirements for sec_501 of the code therefore you did not meet the requirements set forth in rev_proc taxpayer’s protest you submitted a rather lengthy protest to our previous letter denying your request for a group exemption for your subordinates your protest is summarized below a the subordinates you state the number of subordinates you proposed was not you then state you excluded of the subordinates for various reasons you state of the subordinates submitted seven were found by you via irs select check to be exempt you then state that none of the five chapters and one region subordinates submitted for consideration were included in that group you state of the five chapters and one region submitted there were not any problems with the organizational_test you state you disagree with the activities of the subordinates as described in our previous letter especially the use of the term social activities activities of specific chapters concerning chapter d you characterize our description of the chapter's activities as taken out of context as well as misleading and dispute how we characterize the terms social fellowship retreats christmas brunch casino trips and bus outings in summary you protest that the activities mentioned above are insubstantial compared to the subordinates’ other activities b recently incorporated chapters c organizing documents for chapters p and q you agree with our contention that almost all of the six subordinates included in your list were organized as unincorporated associations and recently incorporated however you state this exceeds our requirements from revproc_80_27 sec_3 that states subordinates may or may not be incorporated but must have an organizing document letter cg catalog number 47630w you disagree with our contention that you failed to provide copies of the organizing documents of chapters p and q you state you provided a copy of p’s bylaws as well as q’s bylaws you then provided a copy of q’s article of incorporation with your protest d description of activities for chapters n p q and r were not provided you disagree with our statement that you failed to provide a description of activities for chapters n p q and r you sate that a list of activities was submitted in previous correspondence with the service e chapters r n and t did not meet the organizational_test under sec_501 of the code you state you failed to see why the organizational_test was not met for the above chapters f projected revenues from contributions from the public you state you fail to see why contributions from the public is a negative factor g one subordinate chapter revoked you disagree stating you had no knowledge of a revocation for subordinates n d q t r and p whether the number of subordinates that was originally proposed was or and whether the number of subordinates you excluded wa sec_11 or sec_12 or is immaterial since you have over subordinates we agreed you would submit a representative sample of subordinates you later reduced the subordinates to six subordinates five chapters and one region although you state there were not any problems with the organizational_test with the five chapters and one region submitted our agreement with you was that you would submit a representative sample of subordinates you systematically reduced the number to six without our consent service’s response to taxpayer’s protest a the subordinates in regards to n’s articles of incorporation the purpose clause in article ii is beyond the scope of sec_501 purposes and does not meet the requirements of sec_1 c - b in regards to t’s articles of incorporation the dissolution clause did not contain an adequate contingency clause no indication was made concerning t’s charitable assets should the letter cg catalog number 47630w named recipient not remain exempt under sec_501 of the code concerning your disagreement with our description of some of your subordinates’ activities we previously asked for information regarding the activities such as retreats trips brunches teas etc for subordinate n we did not receive any response from you concerning n’s activities therefore we could not determine if n’s activities furthered an exempt_purpose pertaining to chapter d’s activities the information previously submitted did not establish that its activities furthered an exempt_purpose d’s list of activities was extensive included in the activities was a bullet point indicating multiple fellowship activities had occurred which allowed both members and non-members alike to chew and chat it was not clear from the information submitted of what these fellowship activities consisted and whether such activities were insubstantial another bullet point indicates an appreciation barbeque for over family and friends who supported the chapter throughout the year we disagree with your contention we took these activities out of context or that we were misleading in presenting these activities as stated in general conference of the free church of america supra t he parties would have us determine whether petitioner has an absolute constitutional right to determine the quality and quantity of the information it tenders respondent in seeking an exemption we must decide this question in the respondent’s favor we believe that the right of an organization to declare what information is or is not relevant in a determination of its tax-exempt status is decidedly beyond the pale b recently incorporated chapters our concern with your recently incorporated chapters is that when they were unincorporated associations they did not file an information_return form_990 series for three consecutive years since the pension_protection_act of requires an exempt_organization to file an annual information_return five of the six subordinates you submitted had problems in complying with this requirement c organizing documents for chapters p and q concerning chapter p you had submitted bylaws when p was an unincorporated association this also happened with chapter q when our prior adverse letter was issued you then submitted copy of p’s articles of incorporation with your protest but did not submit a copy of q’s articles d description of activities for chapters n p q and r were not provided our previous information_letter to you requested a list of specific activities for your subordinates letter cg catalog number 47630w you provided a general description of the subordinates but then included specific activities of subordinates you proposed to include in the group exemption some of which you later excluded subsequently you revised the list of subordinates to be included in the group and specific activities for chapters p q r and t were not included in your protest to our proposed adverse letter you included activities for the above chapters said activities included participating in walks runs conducting multiple fellowship activities barbeques for family and friends etc it was not clear from the information provided whether these activities furthered non-501 c purposes in less than an insubstantial manner e chapters r n and t did not meet the organizational_test under sec_501 of the code similar to our response to item a number above the dissolution clause for each of the referenced chapters had the conjunction or after the proper c dissolution clause following the conjunction or was a specified entity that did not have a contingency clause stating what would happen to the charitable assets should the specified entity no longer be exempt under sec_501 of the code f projected revenues from contributions from the public the actual revenues provided for chapters q and t indicate they properly should be classified as a public charity under sec_509 of the code which is the same classification as you the central organization the financial information provided for chapters d n p and r appear to be replicas of the same model projected budgets showing most of their sources from contributions to the public which would indicate a public charity status under sec_509 and sec_170 of the code the financial information submitted was inconsistent with the rest of the information provided for each subordinate such as bylaws stating it was funded by dues and activity descriptions stating they were funded by fundraising activities g one subordinate chapter revoked this concerns chapter j which is one of the subordinate units you initially proposed to include in the group exemption request then subsequently removed from the list of subordinates j did not file an information_return form_990 series for three consecutive years beginning in as required by the pension_protection_act of because of this j was automatically revoked pursuant to sec_6033 of the code n also did not file an information_return for three consecutive years as the central organization you did not identify to us that n was not in compliance with this requirement accordingly n is not eligible to be included in the group ruling incorporation therefore t is not subject_to automatic revocation in regards to chapter t you submitted information with your protest such as t’s recent in summation you have not established you have general supervision or control_over your subordinates accordingly it is not in the interest of sound tax_administration to approve your request for a group_exemption_letter cg catalog number 47630w conclusion not in the interest of sound tax_administration to approve your request for is it exemption because a group e you failed to provide organizing documents for one subordinate as required by revproc_80_27 e you failed to establish subordinates operate exclusively for c purposes e the facts show some subordinates fail the organizational_test e the facts show some subordinates failed to file form_990 three consecutive years since and are subject_to automatic revocation procedures pursuant sec_6033 of the code and consequently unable to be part of the group exemption e the facts show some recently incorporated subordinates have problems identifying their organizing documents and employer identification numbers confusing them with those of their prior un-incorporated associations accordingly your request for a group exemption for your subordinates is denied each subordinate may however file for tax-exempt status on its own by filing form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code or form_1024 application_for recognition of exemption under sec_501 and paying the appropriate user_fee you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found in publication these items include e e e the organization’s name address and employer_identification_number a statement that the organization wants to protest the determination a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be letter cg catalog number 47630w under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal if you want representation revenue service may represent you during the appeal process a proper power_of_attorney form_2848 power of during the appeal process you must file attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters and any supporting documents to the deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax we sent a copy of this letter to your representative as indicated in your power_of_attorney mail to please send your protest statement form_2848 applicable address internal_revenue_service eo determinations quality assurance room p o box cincinnati oh letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
